Citation Nr: 0833365	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial compensable rating for hypertensive 
cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


REMAND

The veteran had active military service from May 1967 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The case was remanded by the Board in March 2007 for 
additional development.  Medical opinion evidence was needed 
as to whether the veteran ever actually had left ventricle 
hypertrophy (LVH), or cardiomyopathy.  The Board determined 
that a medical opinion was necessary as to whether the 
veteran had ever been accurately diagnosed with LVH in the 
past; whether he presently had LVH; whether low left 
ventricle ejection fraction (LVEF) numbers in the past were 
indicative of LVH; and whether continuous medication was 
necessary to maintain the veteran's apparently normalized 
LVEF.  After obtaining a medical opinion, adjudicatory action 
on the veteran's claim was necessary, and if the benefit 
sought was not granted, the veteran and his representative 
should have been issued a supplemental statement of the case 
(SSOC).  

A medical opinion was obtained in November 2007.  However, no 
follow-up adjudicatory action was ever taken on the veteran's 
claim.  In December 2007, the Appeals Management Center (AMC) 
transferred the case to the RO to either close out the appeal 
or issue a SSOC.  Curiously, the AMC indicated that the 
veteran had been granted a 10 percent evaluation for his 
service-connected hypertensive cardiomyopathy and that is why 
the appeal needed to be closed out or a SSOC issued.  (The 
Board notes that the claims file as presently constituted 
includes no decision granting a 10 percent evaluation for his 
service-connected hypertensive cardiomyopathy.)

In May 2008, the RO issued a deferred rating sheet that noted 
the need to transfer the case to the AMC.  The RO indicated 
that the case was mistakenly transferred to it under the 
impression that a compensable evaluation had been granted for 
the issue under appeal and that the RO was responsible for 
either closing out the appeal or issuing a SSOC.  The RO 
indicated that the issue under appeal had not been addressed.  
The RO also expressed its belief that the rating issue on 
appeal remained under the jurisdiction of the AMC.  The case 
was then transferred to the Board by the RO, without 
adjudicatory action being taken on the veteran's claim as 
directed by the Board's March 2007 remand.  In a September 
2008 presentation to the Board, the veteran's representative 
rightly complained about the agency of original 
jurisdiction's failure to comply with the Board's remand.

Because the agency of original jurisdiction (AOJ) did not 
comply with the Board's remand orders, the Board must remand 
yet again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following action:

The AOJ should review the November 2007 
VA report and undertake any additional 
evidentiary development suggested.  
Adjudicatory action should thereafter 
be taken.  This action should include 
consideration of possible staged 
ratings for periods when the veteran 
may have met the criteria for certain 
rating(s).  If any benefit sought is 
not granted, the appellant and his 
representative should be furnished with 
a SSOC and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the veteran until he is notified by the AOJ.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

